
	

113 HR 1736 IH: School Principal Recruitment and Training Act of 2013
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1736
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Mrs. Davis of
			 California (for herself, Mr.
			 Polis, Mr. Ben Ray Luján of New
			 Mexico, Ms. Bordallo, and
			 Ms. Roybal-Allard) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to recruit, prepare, and support principals through capacity-building
		  measures that will improve student academic achievement in high-need
		  schools.
	
	
		1.Short titleThis Act may be cited as the
			 School Principal Recruitment and
			 Training Act of 2013.
		2.PurposeThe purpose of this Act is to recruit,
			 prepare, and support principals through capacity-building measures that will
			 improve student academic achievement in high-need schools.
		3.Program
			 establishment and activitiesPart A of title II of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6601 et seq.) is amended by adding at the end the following:
			
				6Principal
				Recruitment and Training 
					2161.Principal
				recruitment and training grant program
						(a)DefinitionsIn
				this section:
							(1)Current
				principalThe term current principal means an
				individual who, as of the date of the determination of participation in a
				program under this section, is employed as a principal or has been employed as
				a principal.
							(2)Eligible
				entityThe term eligible entity means—
								(A)a local
				educational agency that serves an eligible school or a consortium of such
				agencies;
								(B)a State
				educational agency or a consortium of such agencies;
								(C)a State
				educational agency in partnership with one or more local educational agencies
				that serve an eligible school; or
								(D)an entity
				described in subparagraph (A) or (B), or in partnership with one or more
				nonprofit organizations or institutions of higher education.
								(3)Eligible
				schoolThe term eligible school means a public
				school, including a public charter school, that meets one or more of the
				following criteria:
								(A)Is a high-need
				school.
								(B)Is a persistently
				low-achieving school, as described in section 1116.
								(C)Is an achievement
				gap school, as described in section 1116.
								(D)In the case of a
				public school containing middle grades, feeds into a public high school that
				has less than a 60-percent graduation rate.
								(E)Is a rural school
				served by a local educational agency that is eligible to receive assistance
				under part B of title VI.
								(4)Mentor
				principalThe term mentor principal means an
				individual with the following characteristics:
								(A)Strong
				instructional leadership skills in an elementary school or secondary school
				setting.
								(B)Strong verbal and
				written communication skills, which may be demonstrated by performance on
				appropriate assessments.
								(C)Knowledge, skills,
				and attitudes to—
									(i)establish and
				maintain a professional learning community that effectively extracts
				information from data to improve the school culture and personalize instruction
				for all students to result in improved student achievement;
									(ii)create and
				maintain a learning culture within the school that provides a climate conducive
				to the development of all members of the school community, including one of
				continuous learning for adults tied to student learning and other school
				goals;
									(iii)engage in
				continuous professional development, utilizing a combination of academic study,
				developmental simulation exercises, self-reflection, mentorship and
				internship;
									(iv)understand youth
				development appropriate to the age level served by the school and from this
				knowledge sets high expectations and standards for the academic, social,
				emotional and physical development of all students; and
									(v)actively engage
				the community to create shared responsibility for student academic performance
				and successful development.
									(5)Middle
				gradesThe term middle grades means any of grades 5
				through 8.
							(6)School-level
				student outcomesThe term school-level student
				outcomes means, at the whole school level and for each subgroup of
				students described in section 1111(a)(2)(B)(ix) served by the school—
								(A)student academic
				achievement and student growth; and
								(B)additional
				outcomes, including, at the high school level, graduation rates and the
				percentage of students taking college-level course­work.
								(b)Program
				authorized
							(1)Principal,
				recruitment and training grant programThe Secretary shall award
				grants to eligible entities to enable such entities to recruit, prepare, place,
				and support principals in eligible schools.
							(2)Duration
								(A)In
				general
									(i)Not more than 5
				year durationA grant awarded under this section shall be not
				more than 5 years in duration.
									(ii)RenewalThe
				Secretary may—
										(I)renew a grant
				awarded under this section based on performance; and
										(II)in renewing a
				grant under subclause (I), award the grantee increased funding to scale up or
				replicate the grantee’s program.
										(B)PerformanceIn
				evaluating performance for purposes of subparagraph (A)(ii)(1)—
									(i)the Secretary’s
				primary consideration shall be the extent to which the principals recruited,
				prepared, placed, or supported by the grantee have improved school-level
				student outcomes in eligible schools; and
									(ii)the Secretary
				shall also consider the percentage of program graduates—
										(I)who become
				principals in eligible schools;
										(II)who remain
				principals in eligible schools for multiple years; and
										(III)who are highly
				rated principals under a teacher and principal evaluation system, if
				applicable.
										(c)Application and
				selection criteria
							(1)ApplicationAn
				eligible entity that desires a grant under this section shall submit to the
				Secretary an application at such time, in such manner, and accompanied by such
				information as the Secretary may require.
							(2)Selection
				criteriaIn awarding grants under this section, the Secretary
				shall consider—
								(A)the extent to
				which the entity has the capacity to implement the activities described in
				subsection (e) that the entity proposes to implement;
								(B)the extent to
				which the entity has a demonstrated record of effectiveness or an
				evidenced-based plan for preparing principals to improve school-level student
				outcomes in eligible schools;
								(C)the extent to
				which the entity has a demonstrated record of effectiveness or an
				evidence-based plan for providing principals trained by the entity with the
				guidance, support, and tools they need to improve school-level student outcomes
				in eligible schools, including providing principals with resources, such as
				funding to ensure supports for quality teaching, and decisionmaking authority
				over areas such as personnel, budget, curriculum, or scheduling; and
								(D)the likelihood of
				the entity sustaining the project with funds other than funds provided under
				this section, which other funds may include funds provided under this title
				other than this section, once the grant is no longer available to the
				entity.
								(d)Awarding
				grants
							(1)PriorityIn
				awarding grants under this section, the Secretary shall, give priority to an
				eligible entity that has the ability to provide data on principal preparation
				or a record of preparing or developing principals who—
								(A)have improved
				school-level student outcomes;
								(B)have become
				principals in eligible schools; and
								(C)remain principals
				in eligible schools for multiple years.
								(2)Grants for rural
				schools and low-performing schoolsIn awarding grants under this
				section, the Secretary shall, consistent with the quality of
				applications—
								(A)award not less
				than one grant to an eligible entity that intends to establish a program that
				focuses on training or supporting principals and other school leaders for rural
				schools; and
								(B)award not less
				than one grant to an eligible entity that intends to establish a program to
				train and support principals and other school leaders to lead reform efforts in
				a State or more than one State, as determined under section 1116.
								(3)Reform
				effortsAn eligible entity that receives a grant under this
				section to carry out a program described in paragraph (2)(B)—
								(A)during the first
				year of the grant, shall use grant funds—
									(i)to
				bring together experts and stakeholders who are committed to dramatic and
				effective reform of persistently low-achieving schools who can provide input
				about what the evidence base shows regarding effective school leadership in
				such schools;
									(ii)to collect and
				develop, in consultation with experts and stakeholders, a core body of
				knowledge regarding effective school reform leadership in persistently
				low-achieving schools, which is evidence based;
									(iii)to develop,
				drawing on the core body of knowledge developed in clause (ii), a leadership
				training program for principals, mentors, and other school leaders, to prepare
				and support the principals, mentors, and leaders to lead effective school
				reform efforts in persistently low achieving schools; and
									(B)during each year
				of the grant after the first year, shall use grant funds—
									(i)to
				carry out the leadership training program described in subparagraph
				(A)(iii);
									(ii)to ensure that
				the leadership training program described in subparagraph (A)(iii) is informed,
				on an ongoing basis, by consultation with experts and stakeholders, and by the
				program’s tracking of the performance of its graduates in leading school reform
				efforts in persistently low-achieving schools;
									(iii)to select
				cohorts of experienced principals to lead school reform efforts in persistently
				low-achieving schools;
									(iv)to provide
				support for, and encourage interaction among, cohorts of principals after
				completion of the leadership training program described in subparagraph
				(A)(iii); and
									(v)to
				disseminate information to principals, mentors, and other school leaders
				engaging in reform efforts in persistently low-achieving schools.
									(e)ActivitiesEach
				eligible entity that receives a grant under this section shall use grant funds
				to carry out the following:
							(1)To recruit and
				select, using rigorous, competency-based, selection criteria, and train and
				support a diverse group of aspiring or current principals, or both, for work in
				eligible schools.
							(2)Tracking
				participants to determine if such individuals are attaining, or have attained,
				the competencies needed to complete the training and enter into an effective
				leadership role, and provide counseling and, if appropriate, separation, to
				participants who the entity determines will not attain, or have not attained,
				those competencies.
							(3)If the eligible
				entity provides a program for aspiring principals—
								(A)candidates must
				demonstrate awareness of and have experience with the knowledge, skills and
				attitudes to—
									(i)establish and
				maintain a professional learning community that effectively extracts
				information from data to improve the school culture and personalize instruction
				for all students to result in improved student achievement;
									(ii)create and
				maintain a learning culture within the school that provides a climate
				conductive to the development of all members of the school community, including
				one of continuous learning for adults tied to student learning and other school
				goals;
									(iii)engage in
				continuous professional development, utilizing a combination of academic study,
				developmental simulation exercises, self-reflection, mentorship and
				internship;
									(iv)understand youth
				development appropriate to the age level served by the school and from this
				knowledge set high expectations and standards for the academic, social,
				emotional and physical development of all students; and
									(v)actively engage
				the community to create shared responsibility for student academic performance
				and successful development; a preservice residency that is not less than 1 year
				in length, and that includes coaching from a mentor principal, and
				instructional leadership and organizational management experience; and
									(B)the program shall provide aspiring
				principals with—
									(i)a
				preservice residency that is not less than 1 year in length, and that includes
				coaching from a mentor principal, and instructional leadership and
				organizational management experience;
									(ii)focused
				coursework on instructional leadership, organizational management, and the use
				of a variety of data for purposes of—
										(I)instruction;
										(II)evaluation and
				development of teachers; and
										(III)development of
				highly effective school organizations; and
										(iii)ongoing support,
				mentoring, and professional development for not less than 2 years after the
				aspiring principals complete the residency and commence work as assistant
				principals and principals.
									(4)To train mentors
				for principals and assistant principals who are serving or who wish to serve in
				eligible schools or for aspiring principals who wish to serve in such eligible
				schools, or for both.
							(5)Providing
				differentiated training to participants in competencies that evidence shows are
				critical to improving school-level student outcomes in eligible schools, such
				as—
								(A)recruiting,
				training, supervising, supporting, and evaluating teachers and other
				staff;
								(B)establishing
				learning communities where principals and teachers—
									(i)share a school
				mission and goals with an explicit vision of quality teaching and learning that
				guides all instructional decisions;
									(ii)commit to
				improving student outcomes and performances;
									(iii)set a continuous
				cycle of collective inquiry and improvement;
									(iv)foster a culture
				of collaboration where teachers and principals work together on a regular basis
				to analyze and improve teaching and learning; and
									(v)support and share
				leadership;
									(C)where applicable
				for participants serving elementary schools, offering high-quality early
				childhood education to the students such participants are serving and
				facilitating the transition of children from early learning settings to
				elementary school;
								(D)setting high
				expectations for student achievement that will prepare them for college and
				career;
								(E)addressing the
				unique needs of specific student populations served, such as students with
				disabilities, students who are English learners, and students who are homeless
				or in foster care;
								(F)managing budget
				resources and school time to support high-quality instruction and improvements
				in student achievement, such as by extending the school day and year and
				providing common planning time to teachers and staff;
								(G)working
				effectively with students’ parents and other members of the community;
								(H)using technology
				and multiple sources of data to personalize instruction;
								(I)monitoring and
				improving the alignment and effectiveness of curriculum, instruction, and
				assessment, using a variety of data providing evidence of student and school
				outcomes; and
								(J)developing and
				maintaining a positive school culture where students, teachers and other staff
				are motivated to collaborate and work together to achieve goals.
								(6)Delivering
				high-quality, differentiated, school-level support services and training to
				current principals of eligible schools, if the eligible entity provides a
				program for current principals, or during the period described in paragraph
				(3)(B)(iii) to individuals who have completed the aspiring principal residency,
				if the eligible entity provides a program for aspiring principals, to help meet
				the specific needs of the eligible schools they serve, which may
				include—
								(A)training and
				support for the design of school-wide improvement plans based on the diagnosis
				of school conditions and needs informed by data and analysis of classroom and
				school practices; and
								(B)support in
				organizing and training the teams described in paragraph (5)(B).
								(7)Making available
				any training materials funded under the grant, such as syllabi, assignments, or
				selection rubrics, to the department for public dissemination.
							(8)Tracking the
				effectiveness of the program based on, at a minimum—
								(A)school-level
				student outcomes at the schools where program graduates have served as
				principals;
								(B)the percentage of
				program graduates who become principals in eligible schools;
								(C)the percentage of
				program graduates who remain principals or assistant principals in eligible
				schools for multiple years; and
								(D)the percentage of
				program graduates who are highly rated under a teacher and principal evaluation
				system, if applicable.
								(9)Using the data on
				the effectiveness of the program for, among other purposes, the continuous
				improvement of the program.
							(f)Annual
				reportAn eligible entity that receives a grant under this
				section shall submit an annual report, beginning in the third year of the
				grant, to the Secretary regarding—
							(1)school-level
				student outcomes resulting from implementation of the grant activities;
				and
							(2)data on—
								(A)the percentage of
				program graduates who become principals or assistant principals in eligible
				schools;
								(B)the percentage of
				graduates who remain principals or assistant principals in eligible schools for
				multiple years; and
								(C)the percentage of
				program graduates who are highly rated under a teacher and principal evaluation
				system, if applicable.
								(g)Matching
				requirement
							(1)Matching
				requirement
								(A)In
				generalAn eligible entity that receives a grant under this
				section shall contribute annually to the activities assisted under such grant
				matching funds in an amount equal to not less than 20 percent of the amount of
				the grant from non-Federal sources.
								(B)Matching
				fundsThe matching funds requirement under subparagraph (A) may
				be met by—
									(i)contributions that
				are in cash or in-kind, fairly evaluated; and
									(ii)payments of a
				salary or stipend to an aspiring principal during the aspiring principal’s
				residency year.
									(2)WaiverThe
				Secretary may waive or reduce the matching requirement under paragraph (1) if
				the eligible entity demonstrates a need for such waiver or reduction due to
				financial hardship.
							(h)Supplement, not
				supplantGrant funds provided under this section shall be used to
				supplement, and not supplant, any other Federal, State, or local funds
				otherwise available to carry out the activities described in this
				section.
						(i)Evaluation and
				dissemination of best practicesIn accordance with section 9601,
				the Secretary shall—
							(1)carry out an
				evaluation of programs funded under this section; and
							(2)identify and
				disseminate research and best practices related to such programs.
							(j)Report to
				CongressNot later than 5
				years after the date of the enactment of the School Principal Recruitment and Training Act of
				2013, the Secretary shall submit a report to the Committee on
				Health, Education, Labor, and Pensions of the Senate, the Committee on
				Appropriations of the Senate, the Committee on Education and the Workforce of
				the House of Representatives, and the Committee on Appropriations of the House
				of Representatives on lessons learned through programs funded with grants
				awarded under this section.
						(k)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section such sums as may be
				necessary for fiscal year 2014 and each of the succeeding 5
				years.
						.
		
